Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 7,736,108).  Bruce discloses a blind fastener (10) comprising: bolt with a threaded shank (26) and a head (27); a mount (14) coupled to the bolt including a body (15), an arm (28, 30), a pivot mount (42) extending from the arm, a flange (the bottom surface of the body) and a protrusion (34); a fastening block (12) pivotally coupled to the mount where the flange supports the block when pivoted from a first orientation (Fig. 4a) to a second orientation (Fig. 4b); a spring (48) biasing the block from the first orientation to the second (column 3, paragraph beginning line 47); and a sleeve (16) formed as a ridged cylinder positioned around the shank including a notch (32) that mates with the protrusion and which is aligned with block in the first orientation (see Fig. 4a).  The length of the cylinder and bolt relative to a material is a recitation of intended use which Bruce would be capable of (see MPEP 2114).  The fastening block includes a threaded bore (24) where one end of the bore defines a first orifice with an adjacent first thread and, an opposite end of the bore defines a second orifice with an adjacent second thread.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Ito (US 6,913,430).  Bruce discloses a blind fastener including a spring as described above but, does not disclose the spring coupled to the fastening block.  Ito also discloses a blind fastener (13) including a spring (3) for biasing a fastening block (2) from a first orientation (Fig. 4) to a second orientation (Fig. 5) but, Ito discloses the spring coupled to the fastening block (see Figs. 3 and 4).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the spring in Bruce with a spring coupled to the fastening block as disclosed in Ito because since both springs are for the same purpose, replacing one for the other would yield the same predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruce as applied to claim 9 above, and further in view of Meyer (US 4,884,932).  Bruce does not disclose the sleeve provided with an insulation within a rigid cylinder.  Meyer discloses a sleeve (90 in Fig. 6 for example) including an insulation (98) within a rigid cylinder (96).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the sleeve of Bruce with an insulation within a rigid cylinder as disclosed in Meyer in order to provide an insulation to the fastener when mounting objects on an exterior of a surfaces of a building such as roofing.

Allowable Subject Matter
Claims 6-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowable


Response to Remarks
The drawing objection has been overcome with the new drawing sheets.  The claim objection has been overcome with the amendment to claim 5.

Applicant argues the claim 1-5 define over Bruce because fails to disclose the fastening block with first and second threaded orifices.  The examiner disagrees because upon consideration and a review of the definition of “orifice” it is believed that Bruce still anticipates the claims.  According to Merriam-Webster.com an “orifice” is defined as simply “an opening (such as a vent, mouth, or hole) through which something may pass” which is sufficiently broad where each end of the bore shown in the Bruce would read on an orifice;  the opening at end of the bore being a first orifice and the opening at an opposite end of the bore being the second orifice.  And, the threads immediately adjacent those orifices would read on the first and second threads respectively.

In regards to claims 9, 11 and 15-17 applicant argues Bruce does not disclose the spring coupled to the fastening block.  In response, a new reference to Ito (US 6,913,430) has applied to teach a spring coupled to the fastening as explained above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The other references cited are to show other examples of springs mounted to fastening blocks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677